Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION
This action is responsive to the application filed on 02/20/2018 has a total of 25 claims pending in the application; there are 3 independent claims and 22 dependent claims, all of which are ready for examination by the examiner.    
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 15 and 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 15 and 24 recite a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1, 15 and 24 recites the broad recitation “service chain placement…average utility”, and the claim also recites “mobility pattern” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or 
Claims 1, 15 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the claims are not consistent in limitations as what is being send/received to the computing apparatus and where does such apparatus located in the LTE network.
Claims 1, 15 and 24 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Claims 1, 15, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  These claims are an omnibus type claim.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The values [0,1] have not been 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  
Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
 a method mobile service chain placements.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: 
(i) Mere instructions to implement the idea on a computer, and/or 
(ii) Recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
The claim as a whole, does not amount to significantly more than the abstract idea itself.  This is because the claim does not affect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment.  To overcome this rejection, applicant needs to add the inventive idea, e.g., what amounts to “significantly more” to the claimed limitations. In another words, computing an average utility for the service chain placement based on a received information and a predicted information in order to accomplish what solution, or what is being solved by preforming these steps.
The instant claims are rejected under 35 USC 101 in view of The Decision in Alice Corporation Ply. Ltd. v. CLS Bank International, et al. in a unanimous decision, the Alice Corporation Pty. Ltd. v. CLS Bank International, el al. ("Alice Corp. ") are not patent-eligible under 35 U.S.C. § 101.  
Allowable Subject Matter

Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-11, 13-25 are rejected under 35 U.S.C. 103 as being unpatentable over Dhandu et al. Publication No. (US 2020/0028749 A1) in view of Koizumi Publication No. (US 2017/0118088 A1).

Regarding claim 1, Dhandu teaches a computing apparatus, comprising: 
a hardware platform (a Network Function Virtualization Management and Orchestration NFV MANO hardware platform 102-FIG.2); and 
a service chain pre-placement analyzer (service chain manager 1404 FIG.14) to operate on the hardware platform (The NFV MANO system 102 further comprises an NFV Orchestrator, NFVO, 202, one or more VNF Managers 203 and a Virtualized Infrastructure Manager, VIM, 204 coupled to the VNF Manager, 203 [0010] FIG.2) and configured to: 
receive a total utility input for a service chain placement (receiving a service chain component located upstream and checks if the impact of the detected upstream processing load change will be significant (i.e. cross a threshold) and notifies the NFV MANO 102. i.e., if placement of the service chain is needed] [0044-45]..the system views of the whole service chain and it identifies, 506, all service chain components (VNFs) located downstream from the service chain component that experiences load change (i.e. downstream from the first service chain component, 400) [0050] FIG.5); 
(determine expected crossing of their respective processing load thresholds additional instances of VNF1, VNF2 and VNF 3 are deployed by the NFV MANO system, 102, as illustrated in FIG.8 [0047-48] FIG.7 the entire service chain is taken into account to predict impact of load changes on one part of the chain on VNFs in another part of the chain [0108] FIG.7); and 
compute an utility for the service chain placement, wherein the utility is a product of the total utility and the mobility pattern (Whenever load change on the first service chain component is detected, the SCM, 900, identifies, 506, other components of the service chain and calculates, 508, impending impact on these other service chain components, VNF1 to VNF3. If it is determined, 510, that processing load at any of the impacted service chain components, VNF1 to VNF3, is expected to be crossed the SCM, 900, informing, 512, the NFV MANO, system 102, about the service chain component where the threshold is expected to be crossed [0050] [0063] FIG.5).  
	Dhandu does not explicitly teach computing an average utility for the service chain of the nodes.
	Koizumi teaches computing an average utility for the service chain of the nodes (A service chain management method based on formula calculations to manage the throughput performance of the service chain among the nodes [0012] calculating an average utility for the service chain of the nodes [0071-72] FIG.4, see also service change configuration shown in FIG.8).
Dhandu by the teaching of Koizumi to computing an average utility for the service chain of the nodes in order to manage the throughput performance of a service chain and be able to absorb sharp changes (Koizumi: [0083-85] FIG.10).

Regarding claim 2, Dhandu teaches the computing apparatus of claim 1, wherein the service chain includes an edge component (service chain components implemented as edge Virtualized Network Functions, VNFs [0044] FIG.4).  

Regarding claim 3, Dhandu teaches the computing apparatus of claim 1, wherein the mobility pattern comprises a probability of a mobile resource to take a path that will result in the service chain placement (determines the impact by determining (e.g. calculating or estimating) a processing load change at the second service chain component [0063-65] FIG.6). 

Regarding claim 4, Dhandu teaches the computing apparatus of claim 3, wherein the mobility pattern comprises a probability that a mobile resource will either continue straight ahead or take a turn (the threshold of the entire service chain is taken into account to predict impact of load changes on one part of the chain on VNFs in another part of the chain [0108] FIG.5).  

claim 5, Dhandu teaches the computing apparatus of claim 1, wherein the pre-placement analyzer is further to create a matrix of possible service chain placements, and assign an average utility to each service chain placement.  

Regarding claim 6, Dhandu teaches the computing apparatus of claim 1, wherein the pre-placement analyzer is further to select from the matrix a service chain placement with the highest average utility (When a VNF notices load increase (or decrease) in another VNF in the same service chain, it calculates its own expected load increase (or decrease) and informs NFVO, 202, to spawn a new instance of the VNF [0047-49]).  

Regarding claim 7, Dhandu teaches the computing apparatus of claim 1, wherein the service chain analyzer is further to output the matrix of possible service chain placements to a placement selector (When a VNF notices load increase (or decrease) in another VNF in the same service chain, it calculates its own expected load increase (or decrease) and informs NFVO, 202, to spawn a new instance of the VNF [0047-49] VNF manager 203-FIG.2).    

Regarding claim 8, Dhandu teaches the computing apparatus of claim 1, wherein the apparatus is further to provide an initialization phase to compute cost, capacity, utilization, and mobility of infrastructure resources (processing load change of the virtual resources [0050] FIG.3).  

claim 9, Dhandu teaches the computing apparatus of claim 1, wherein the apparatus is further to provide a placement computation phase, comprising computing a reduced set of possible service chain placements from among a set of all possible service chain placements (Whenever load change on the first service chain component is detected, the SCM, 900, identifies, 506, other components of the service chain and calculates, 508, impending impact on these other service chain components, VNF1 to VNF3. If it is determined, 510, that processing load at any of the impacted service chain components, VNF1 to VNF3, is expected to be crossed the SCM, 900, informing, 512, the NFV MANO, system 102, about the service chain component where the threshold is expected to be crossed [0050] [0063] FIG.5).    

Regarding claim 10, Dhandu teaches the computing apparatus of claim 1, wherein the total utility comprises provider-centric attributes, customer centric attributes, and gross profit (processing load change of the virtual resources [0050] FIG.3).    

Regarding claim 11, Dhandu teaches the computing apparatus of claim 1, wherein the total utility is normalized to the range [0,1] (the threshold of the entire service chain is taken into account to predict impact of load changes on one part of the chain on VNFs in another part of the chain [0108] FIG.4).  

Claim 12 (allowable subject matter).

claim 13, Dhandu teaches the computing apparatus of claim 1, wherein the apparatus is to compute the average utility for a long-term evolution (LTE) or fifth- generation mobile network (LTE network nodes [0099-100] FIG.14).  

Regarding claim 14, Dhandu teaches the computing apparatus of claim 1, wherein the apparatus is further to send commands to realize the service chain placement on a mobile network (the NMS/OSS, 1404, operates as a Service Chain Manager [0103-104] FIG.14).

Regarding claims 15-23, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-14, where the difference used is the limitations were presented from a “computer readable storage medium” side (Dhandu: [0010] FIG.14) and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.   

	
Regarding claims 24-25, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-14, where the difference used is the limitations were presented from a “computer method” side (Dhandu: FIG.5) and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.   

Conclusion
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-272.3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system? Contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 



/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472